        Case 8:20-cv-03531-GJH Document 24-2 Filed 12/10/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND




ASSOCIATION OF COMMUNITY CANCER
CENTERS, et al.,

                      Plaintiffs,

        v.
                                                         Civil Action No. 1:20-cv-03531-CCB
ALEX M. AZAR II, in his official capacity as
Secretary of the U.S. Department of Health and
Human Services, et al.,

                      Defendants.



             [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
                     A TEMPORARY RESTRAINING ORDER


       Plaintiffs have moved for a Temporary Restraining Order pursuant to Rule 65 of the

Federal Rules of Civil Procedure. Plaintiffs allege that Defendants issued an interim final rule

without notice and comment that will, as of January 1, 2021, substantially replace the existing

reimbursement system for many Medicare Part B products with one that bases reimbursement on

the lowest price available in 22 other countries (the MFN Rule). The Court having duly considered

Plaintiffs’ Complaint, Motion, Memorandum of Law in Support, and declarations and exhibits

submitted therewith, makes the following findings and conclusions:

       1.     Plaintiffs are likely to succeed in showing that the MFN Rule is unlawful on several

procedural and substantive grounds, including that it violates the applicable notice-and-comment

requirements and exceeds Defendants’ authority under the applicable statutes.
        Case 8:20-cv-03531-GJH Document 24-2 Filed 12/10/20 Page 2 of 3




       2.      It appears to the Court that Plaintiffs will suffer immediate and irreparable harm in

the absence of a temporary restraining order. The MFN Rule was published in the Federal Register

and immediately went into effect on November 27, 2020. The Rule designates January 1, 2021,

as the date on which the new reimbursement system will be implemented. Plaintiffs have

demonstrated that this timeline will substantially and immediately interfere with their contracts,

pricing, and business plans. And despite being asked to do so, Defendants have refused to stay

implementation of the Rule. Furthermore, implementation will cost Plaintiffs and the rest of the

industry billions of dollars and lost jobs while simultaneously restricting access to care and

medications for patients.

       3.      It also appears to the Court that the balance of equities and the public interest favor

the issuance of a temporary restraining order. Such relief will prevent irreparable harm to patients,

healthcare providers, and pharmaceutical manufacturers. On the other hand, Defendants will not

be harmed by the short delay caused by a temporary restraining order.

       4.      Finally, it appears to the Court that security is not required under the circumstances

of this case, and that Plaintiffs therefore need not post any bond.



                               TEMPORARY RESTRAINING ORDER

       IT IS THEREFORE ORDERED that pending a decision by the Court on Plaintiffs’

application for a preliminary injunction, Defendants are hereby immediately, TEMPORARILY

RESTRAINED from implementing, enforcing, or otherwise putting into effect the MFN Rule.

       IT IS FURTHER ORDERED that a preliminary injunction hearing is set for _______

                                       , at                   a.m./p.m.


                                                  2
        Case 8:20-cv-03531-GJH Document 24-2 Filed 12/10/20 Page 3 of 3




       Defendants shall file and serve any opposition to Plaintiffs’ motion for a preliminary

injunction on or before December          , 2020.

       Plaintiffs shall file and serve any reply in support of their motion for a preliminary

injunction on or before                                          .



       SIGNED AND ENTERED this                      day of December, 2020, at

       a.m./p.m.




                                        Catherine C. Blake
                                        United States District Judge




                                             3
